DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 16 December 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claim 27 is objected to because of the following informalities:  
Regarding claim 27, it is suggested to add a period “.” at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 13-22, 26, 28-30, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (PG Pub US 2019/0097840 A1).
Regarding claims 1, 15, 29, Li discloses a method, a router and an apparatus.
at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
encapsulating, at a router, a payload of a packet in a generic routing encapsulation (GRE) header that defines a connectionless GRE tunnel (“the format of the first GRE message is shown in FIG. 5, which includes an IP header, a GRE header, and the GRE transmission content” [0079]); 
encapsulating, at the router, the payload and the GRE header in at least one reliable transport header associated with a connection formed using a reliable transport layer (“The first network communication protocol is a network communication protocol that supports the transmission of data packets between the first server and the second server in the process of network communication. The first network communication protocol includes, but is not limited to, TCP protocol, UDP protocol, and so on. the first network communication protocol encapsulates the first GRE message by using the TCP protocol having high reliability and strong versatility” [0079] where the TCP protocol is the reliable transport); and 
conveying the packet via the connectionless GRE tunnel over the reliable transport layer (“the encapsulated first GRE message is sent to the second server that receives the first PPTP message” [0080]).
Regarding claims 2, 16, Li discloses everything claimed as applied above. In addition, Li discloses encapsulating, at the router, the payload in an IP header of an IP underlay tunnel in the IP network; and encapsulating, at the router, the IP header and the payload in a data link layer header for a next hop of the packet in an IP network (“The first network communication protocol is a network communication protocol that supports the transmission of data packets between the first server and the second server in the process of network communication. The first network communication protocol includes, but is not limited to, TCP protocol, UDP protocol, and so on. In the present embodiment, the first network communication protocol encapsulates the first GRE message by using the TCP protocol having high reliability and strong versatility. Specifically, the format of the first GRE message is shown in FIG. 5, which includes an IP header, a GRE header, and the GRE transmission content. A TCP header is added between the IP header and the GRE header of the original first GRE message. The format of the encapsulated first GRE message is shown in FIG. 6” [0079]).
Regarding claims 3, 17, Li discloses everything claimed as applied above. In addition, Li discloses encapsulating the reliable transport header, IP header, the data link layer header, and the payload in the GRE header (“A TCP header is added between the IP header and the GRE header of the original first GRE message. The format of the encapsulated first GRE message is shown in FIG. 6” [0079]).
Regarding claims 4, 18, Li discloses everything claimed as applied above. In addition, Li discloses the reliable transport layer is connection-oriented and guarantees reliable delivery of the packet via the connectionless GRE tunnel (“the first network communication protocol encapsulates the first GRE message by using the TCP protocol having high reliability and strong versatility” [0079], “In order to ensure the stability of data transmission, the GRE messages are encapsulated on the first server based on the TCP protocol, which improves the quality of user access” [0124]).
Regarding claims 5, 19, Li discloses everything claimed as applied above. In addition, Li discloses the reliable transport layer guarantees reliable delivery of the GRE packets between source and destination IP addresses in the IP underlay tunnel (“the first network communication protocol encapsulates the first GRE message by using the TCP protocol having high reliability and strong versatility” [0079]).
Regarding claims 7, 20, Li discloses everything claimed as applied above. In addition, Li discloses encapsulating, at the router, the payload in a GRE control header between the GRE header and the at least one reliable transport header (“A TCP header is added between the IP header and the GRE header of the original first GRE message. The format of the encapsulated first GRE message is shown in FIG. 6” [0079]).
Regarding claims 8, 21, Li discloses everything claimed as applied above. In addition, Li discloses the payload is encapsulated in the GRE control header in response to a reliable transport connection formed using the reliable transport layer being stream-oriented and transporting at least one stream of bytes (“the first network communication protocol encapsulates the first GRE message by using the TCP protocol having high reliability and strong versatility. Specifically, the format of the first GRE message is shown in FIG. 5, which includes an IP header, a GRE header, and the GRE transmission content. A TCP header is added between the IP header and the GRE header of the original first GRE message. The format of the encapsulated first GRE message is shown in FIG. 6” [0079]).
Regarding claims 9, 22, Li discloses everything claimed as applied above. In addition, Li discloses the GRE control header demarcates at least one GRE packet within the stream of bytes (fig. 6).
Regarding claims 13, 26, 32, Li discloses everything claimed as applied above. In addition, Li discloses performing at least one of flow control or congestion control of packets transmitted by the router using the reliable transport layer (“the first network communication protocol encapsulates the first GRE message by using the TCP protocol having high reliability and strong versatility” [0079], where flow control and congestion control is implied with the TCP protocol).
Regarding claims 14, 28, Li discloses everything claimed as applied above. In addition, Li discloses the reliable transport layer comprises at least one of Transmission Control Protocol (TCP) layer, a QUIC protocol, a Stream Control Transmission Protocol (SCTP) or a QUIC protocol to establish a set of multiplexed sub-connections or streams over a single connection between two endpoints of the GRE tunnel, and a transport layer security (TLS) cryptographic protocol (“the first network communication protocol encapsulates the first GRE message by using the TCP protocol having high reliability and strong versatility” [0079]).
Regarding claim 30, Li discloses everything claimed as applied above. In addition, Li discloses encapsulating, at the router, the payload in a data link layer header for a next hop of the packet in an IP network; and encapsulating, at the router, the data link layer header and the payload in an IP header of an IP underlay tunnel in the IP network, wherein encapsulating the payload in the GRE header comprises encapsulating the IP header, the data link layer header, and the payload in the GRE header (“The first network communication protocol is a network communication protocol that supports the transmission of data packets between the first server and the second server in the process of network communication. The first network communication protocol includes, but is not limited to, TCP protocol, UDP protocol, and so on. In the present embodiment, the first network communication protocol encapsulates the first GRE message by using the TCP protocol having high reliability and strong versatility. Specifically, the format of the first GRE message is shown in FIG. 5, which includes an IP header, a GRE header, and the GRE transmission content. A TCP header is added between the IP header and the GRE header of the original first GRE message. The format of the encapsulated first GRE message is shown in FIG. 6” [0079]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nedeltchev (PG Pub US 2006/0262783 A1).
Regarding claims 6, 27, Li discloses everything claimed as applied above. However, Li does not explicitly disclose the reliable transport layer provides secure delivery of the packet via the connectionless GRE tunnel, and wherein the secure delivery includes encryption of packets by the reliable transport layer.
Nevertheless, Nedeltchev discloses “as indicated by PEP-compatible TCP/IP GRE inside IPsec packet structure 504, this causes GRE header 512 to be generated and GRE header 512, original IP header 510, original TCP header 508, payload 506 and ESP trailer 516 to be encrypted” [0056].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide secure delivery of the packet via the connectionless GRE tunnel, and the secure delivery includes encryption of packets by the reliable transport layer because “the approach allows IPsec to be used in PEPenvironments without modifying the PEP techniques or Internet Service Providers (ISPs). This avoids compatibility issues with conventional packet processing hardware and firmware that is widely implemented” [0025].
Regarding claims 10, 23, Li discloses everything claimed as applied above. However, Li does not explicitly disclose the GRE control header comprises a length field that indicates a size of the GRE packet in the stream of bytes, and wherein the length field in the GRE control header is used to determine an ending byte of the GRE packet.
Nevertheless, Nedeltchev discloses “modifying length data contained in the copy of the TCP header data to reflect a length of at least the encrypted packet data. A new packet is generated that includes the modified copy of the TCP header data and the encrypted packet data” [0024].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a length field that indicates a size of the GRE packet in the stream of bytes, and wherein the length field in the GRE control header is used to determine an ending byte of the GRE packet because “the approach allows IPsec to be used in PEPenvironments without modifying the PEP techniques or Internet Service Providers (ISPs). This avoids compatibility issues with conventional packet processing hardware and firmware that is widely implemented” [0025].
Claims 11, 12, 24, 25, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gupta et al. (US Patent No. 10,142,129 B1).
Regarding claims 11, 24, Li discloses everything claimed as applied above. However, Li does not explicitly disclose encapsulating the payload of the packet in a network virtualization using GRE (NVGRE) header that allows multiple NVGRE overlays to be multiplexed onto a single IP underlay tunnel.
Nevertheless, Gupta discloses “implemented with a Network Virtualization using Generic Routing Encapsulation (NVGRE) protocol to provide an overlay tunneling protocol to encapsulate traffic and tunnel the traffic over a physical IP infrastructure between Network Virtualization Endpoints (NVEs)” (col 10 lines 21-25).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the payload of the packet in a network virtualization using GRE (NVGRE) header that allows multiple NVGRE overlays to be multiplexed onto a single IP underlay tunnel because “The VNI is included an outer header that encapsulates an inner MAC frame such that MAC addresses may overlap across segments, but are isolated using the VNI” (col 10 lines 15-20).
 Regarding claims 12, 25, 31, Li discloses everything claimed as applied above. However, Li does not explicitly disclose the NVGRE header comprises a virtual subnet identifier (VSID) field that indicates one of the multiple NVGRE overlays supported by the NVGRE.
Nevertheless, Gupta discloses “NVGRE uses Virtual Subnet Identifiers (VSIDs) to identify virtual L2 networks. Either VXLAN or NVGRE tunneling protocols may be used to provide tunneling of L2 BUM traffic over core network 12 to provide network virtualization overlay between PEs 10” (col 10 lines 26-30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a virtual subnet identifier (VSID) field that indicates one of the multiple NVGRE overlays supported by the NVGRE because “The VNI is included an outer header that encapsulates an inner MAC frame such that MAC addresses may overlap across segments, but are isolated using the VNI” (col lines 15-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	12/14/2022